Defaulted Securities Fund Cusip Security Description nature of default date of default amount of default per $1,000 face amount total amount of default Integrity High Income Fund 413627BL3 Harrahs Operating Co Inc Bankruptcy 1/16/2015 $14.06 $2,250.00 Integrity High Income Fund 12768RAD9 Caesars Entertainment Bankruptcy 1/16/2015 $35.65 $5,526.18 Integrity High Income Fund 127693AE9 Caesars Entertainment Bankruptcy 1/16/2015 $37.75 $12,080.00 Integrity High Income Fund 127693AH2 Caesars Entertainment Bankruptcy 1/16/2015 $37.75 $1,321.25 Integrity High Income Fund 90266DAB7 UCI International Bankruptcy 3/17/2016 $50.79 $6,095.00 Integrity High Income Fund 65543AAD6 Noranda Aluminium Acquistion Bankruptcy 2/9/2016 $20.78 $831.11 Integrity High Income Fund 179584AM9 Claire's Stores Inc Bankruptcy 9/17/2016 $0.50 $80.00 Integrity High Income Fund 90131JAA9 21st Century Oncology Bankruptcy 11/1/2016 $55.00 $3,597.33
